DETAILED ACTION
Claims 1-12, 14-20 are presented.
IDS are considered.
Allowable Subject Matter
Claims 1-12, 14-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of searches conducted, evaluation of the claims, and references of record. Specifically:
The references discloses subject matters relevant to the topics of facial feature extraction and modeling by means of image analysis. Nevertheless, they do not disclose the claims as amended with previously indicated allowable subject matter being rewritten in independent form. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
References considered pertinent to the invention but not deemed as disclosing the invention include:
Chen et al. (US 2018/0253622) - Performing semantic segmentation of an image can include processing the image using a plurality of convolutional layers to generate one or more feature maps, providing at least one of the one or more feature maps to multiple segmentation branches, and generating segmentations of the image based on the multiple segmentation branches, including providing feedback to, or generating feedback from, at least one of the multiple segmentation branches in performing segmentation in another of the segmentation branches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/            Primary Examiner, Art Unit 2645